Citation Nr: 1104817	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an ear disability, to 
include hearing loss.  

2.  Entitlement to an initial disability rating in excess of 30 
percent for the service-connected posttraumatic stress disorder 
(PTSD), and entitlement to a rating in excess of 50 percent from 
December 1, 2008. 

3.  Entitlement to an initial disability rating in excess of 20 
percent for the service-connected back disability, and 
entitlement to a rating in excess of 40 percent from December 1, 
2008.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to November 
1995 and from May 2005 to August 2006.  He served in Kuwait/Iraq 
from July 2005 to July 2006.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2007 and October 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  In the August 
2007 rating decision, the RO granted service connection for PTSD, 
with an initial 30 percent rating, and granted service connection 
for tinnitus, with an initial 10 percent rating, both effective 
from August 26, 2006.  The RO also denied service connection for 
hearing loss and ear infection.  The October 2007 rating decision 
granted service connection for thoracodorsal strain and assigned 
an initial 20 percent rating effective from August 26, 2006.  

The Veteran disagreed with the initial ratings assigned for the 
service-connected PTSD and thoracodorsal strain (back disability) 
and disagreed with the denial of service connection for an ear 
disability to include hearing loss.  

During the pendency of the appeal, but before the case was 
transferred to the Board, the RO issued a rating decision in 
January 2009 that increased the service-connected PTSD to 50 
percent and increased the service-connected back disability to 40 
percent, both effective from December 1, 2008.  As these awards 
are not a complete grant of benefits, the issues remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  
The issue of service connection for an ear disability, to include 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has, since service, been 
manifested by an overall disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, somatic complaints, disturbances of motivation 
and mood, increased anxiety, irritability, anger, resulting in an 
overall disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability and 
productivity.  

2.  Total occupational and social impairment is not shown; 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
obsessional rituals which interfere with routine activities, 
illogical speech, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene with the inability to establish and 
maintain effective work and social relationships has not been 
demonstrated.  

3.  Since the effective date of service connection, the Veteran's 
service-connected back disability has been manifested by an 
overall disability picture that more nearly approximates that of 
limitation of flexion of the thoracolumbar spine to 30 degrees or 
less, when taking into consideration pain on motion and pain 
after repetitive use.  

4.  Neither ankylosis of the spine nor objective signs of 
neurological impairment 
associated with the service-connected back disability have ever 
been demonstrated.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 50 percent 
rating, but no higher, for the service-connected PTSD have been 
met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 
including Diagnostic Code 9411 (2010).  

2.  The criteria for the assignment of an initial 40 percent 
rating, but no higher, for the service-connected back disability 
have been met during the entire appeal period.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45,4.59, 4.71a, including Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2007.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  With regard to the underlying service connection 
claims, the notification also advised the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection in compliance with the holding in Dingess.  

With regard to the increased rating claims, here, the Veteran is 
challenging the initial ratings assigned following the grants of 
service connection for PTSD and a back disability.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Moreover, the notice provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records from the Veteran first 
period of active service in 1995, assisted the Veteran in 
obtaining evidence, afforded the Veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  The RO attempted to obtain service 
treatment records from the Veteran's second period of service 
from 2005 to 2006, during his deployment to Iraq; however, a 
formal findings was issued by the RO noting that all efforts to 
obtain records were unsuccessful.  The Veteran later informed the 
RO that he never sought medical treatment during his deployment 
in Iraq.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings

The veteran seeks increased ratings for the service-connected 
PTSD and the service-connected back disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In cases such as this, where the Veteran appeals the initial 
rating assigned for a service-connected disability, consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  It is also appropriate to 
consider whether separate ratings should be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).



PTSD

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent evaluation is 
warranted when the symptoms exhibited include occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  

The next higher, 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

Historically, service connection for PTSD was established 
pursuant to an August 2007 rating decision.  An initial 30 
percent rating was assigned, effective from August 26, 2006.  The 
Veteran appealed the initial rating assigned.  In a January 2009 
rating decision, the RO increased the 30 percent rating to 50 
percent for the service-connected PTSD, but only from December 1, 
2008.  Because the Veteran appealed from the initial rating 
assigned, the entire period since the effective date of service 
connection is for consideration.  

At VA psychiatric examinations in February 2007, December 2008 
and March 2010, the Veteran consistently reported the same 
general manifestations associated with his PTSD.  The Veteran 
consistently reported difficulty getting along with others at 
work, chronic anxiety, worry, insomnia, hypervigilance, and 
severe exaggerated startle response.  He had recurrent flashbacks 
and daily thoughts of Iraq.   Veteran was prone to irritability, 
anger outbursts, and road rage.  The Veteran also reported 
detachment and estrangement from people and a lack of interest in 
social activities.  He maintained contact with only two old 
friends.  The Veteran had recurrent dreams of Iraq, and the 
Veteran's wife at one point reported that the Veteran often 
thrashed around in his sleep and yelled out at night.  Since 
returning from Iraq, the Veteran had noticed that he was 
uncomfortable in crowds.  He had a pattern of avoidance, 
attempting to avoid anything that reminded him of being in Iraq.  
He had poor motivation and decreased energy.  Major depressive 
disorder secondary to the PTSD was also noted.  Mental 
examination in February 2007 showed that his speech was 
articulate and goal-directed, mood was noticeably low, and affect 
was sad.  The GAF was 56.  In December 2008, the Veteran reported 
that there had been complaints from the public about him speaking 
to them too harshly in his duties as a police officer.  He also 
reported that he used to have more tolerance for his mother but 
now she irritated him all of the time, to the extent that he 
actually yelled at her several times in the last year.  The 
examiner found no impairment in thought process or communication, 
the Veteran was oriented to time, place, and person, and speech 
was normal in rate and rhythm.  The GAF was 51.  In March 2010, 
the Veteran reported that he lost control of his anger and blew 
up at subordinates three times during a three-day period.  He 
also reported that he was having difficulties with his youngest 
brother and avoided contact as he was worried that it could come 
to blows.  The Veteran reported difficulty with memory and 
concentration.  The examiner found that he was well groomed and 
fully oriented with a logical and linear thought process.  His 
insight and judgment were intact but his mood was "up and down" 
with significant irritability.  His affective expression was 
tense and serious.  No inappropriate behavior was exhibited.  The 
GAF was 50.  

In the October 2007 notice of disagreement, the Veteran reported 
that he had panic attacks several times a week.

During the hearing, the Veteran reported that he had extreme 
outbursts that would almost become physically violent.  He now 
did not have much contact with his mother and two siblings.  
Prior to his deployment, he was mild-mannered, non-argumentative, 
and non-confrontational.  He reported that he was hypervigilant, 
always locking doors, and now carried his weapon with him 
routinely.  The Veteran asserted that his 50 percent rating 
should go back to the effective date of service connection.  

At no time during the appeal period, does the evidence 
demonstrate that the Veteran have an inability to establish and 
maintain effective relationships.  The Veteran has remained 
married to his wife, has remained stable at his employment, and 
appears to have a good relationship with two old friends.  The 
Veteran had no history of inappropriate behavior, was always 
well-groomed on examination, and did not have suicidal or 
homicidal ideation.  The Veteran did not have delusions or 
hallucinations.  While he did have obsessional rituals, they are 
not shown to interfere with routine activities.  No problems with 
his speech have been noted, nor is spatial disorientation shown.  
He does report panic attacks several times a week and he is 
depressed, but his panic attacks occur several times a week are 
therefore not near-continuous nor is his depression shown to 
affect his ability to function independently.  While he does 
report having yelled at his mother and having blown up with a 
subordinate, his judgment and insight are intact, and he has not 
reported that his anger and irritability has resulted in a 
physical altercation. 

Although the Veteran's PTSD was described as "severe" on 
examination, Global Assessment of Functioning (GAF) scores ranged 
from 50 to 56 throughout the appeal period.  The Global 
Assessment of Functioning (GAF) scale reflects the psychological, 
social and occupational functioning under a hypothetical 
continuum of mental illness.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF 
score between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job); a 
GAF score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers); and a GAF between 61 and 70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Based on the Veteran's Global Assessment of Functioning (GAF) 
scores, which predominantly range in the low to mid 50's, as well 
as his VA examination findings and reported symptoms of 
nightmares, depression, lack of motivation, anxiety, blunted 
affect, avoidance, hypervigilance, anger outbursts, insomnia, and 
a high startle reaction, the assignment of a 50 percent rating 
for the service-connected PTSD is appropriate for the entire 
appeal period.  

The Veteran does not exhibit symptoms that more nearly 
approximate the criteria for the assignment of the next higher, 
70 percent, rating.  The Veteran does not report nor does the 
evidence show symptoms such as obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic or depression affecting the ability to function 
independently, impaired impulse control, spatial disorientation, 
or neglect of personal appearance and hygiene.  Although the 
Veteran reports that he has experienced some anger outbursts, 
this alone is insufficient to warrant the assignment of a 70 
percent evaluation.  The Veteran does not report suicidal or 
homicidal ideation.  Moreover, there is no indication that the 
Veteran has an inability to establish and maintain effective work 
and social relationships or that he has total occupational and 
social impairment.  The Veteran's reported symptoms, which are 
found to be competent, credible and probative, and the severity 
of those symptoms and signs have been considered and are found to 
warrant a 50 percent evaluation but no higher.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002) (use of the phrase "such 
symptoms as," followed by a list of examples, provides guidance 
as to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each Veteran and disorder, and the effect of those 
symptoms on the Veteran's social and work situation).  

In addition, the Veteran has consistently reported memory loss 
and a lack of concentration.  During the appeal period, however, 
service connection was established for a traumatic brain injury 
(TBI), and the medical evidence of record has attributed the 
Veteran's mild memory and concentration deficit to the TBI.  In 
any event, reported deficits of memory and concentration are 
contemplated by the assigned 50 percent rating.  

There is no doubt that the Veteran's PTSD is distressing and 
chronic, but the totality of the evidence shows that the overall 
disability picture is one that results in no more than reduced 
reliability and productivity and difficulty in maintaining 
effective work and social relationships.  Thus, the 
symptomatology in this case paints an overall disability picture 
that is more nearly approximated by the assignment of a 50 
percent evaluation, but no higher for the service-connected PTSD.  
The criteria for the assignment of this 50 percent rating, but no 
higher, have been met during the entire appeal period, as there 
are no distinct time periods where the Veteran's symptoms warrant 
different ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  To the extent that the Veteran has also been diagnosed 
as having a psychiatric condition that is secondary to the 
service-connected PTSD, the Board notes that all psychiatric 
symptoms have been considered in reaching the above conclusion. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Back disability

Service connection for the Veteran's back disability was 
initially established pursuant to an October 2007 rating 
decision.  In that decision, the RO granted service connection 
and assigned an initial 20 percent rating for the service-
connected back disability effective from August 26, 2006.  The 
Veteran disagreed with the initial rating assigned.  During the 
pendency of the appeal, the RO issued a subsequent rating 
decision in January 2009 that increased the disability rating for 
the service-connected back disability to 40 percent, but only as 
of December 1, 2008.  Because the Veteran appealed from the 
initial rating assigned, the entire period since the effective 
date of service connection is for consideration.  

The Veteran's back disability is rated pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine at 
38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237.

According to Note (2) under 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion of the thoracolumbar spine 
is 240 degrees, and refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.

The rating schedule also includes criteria for evaluating 
intervertebral disc disease. A 20 percent disability evaluation 
is warranted for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. A rating of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of least 4 weeks but less than 6 weeks during the past 
12 months. Finally, a rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5243. The criteria direct 
that intervertebral disc syndrome be evaluated either on the 
total duration of incapacitating episodes over the past 12 months 
or under either the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in the higher 
evaluation.

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1). If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment shall be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (2).

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  Diagnostic Code 5003, degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The medical evidence of record does not show arthritis of the 
spine, and it does not show intervertebral disc syndrome.  As 
such, a rating based on incapacitating episodes or arthritis 
would not be applicable in this case.  Moreover, the arthritis 
code does not provide for a rating in excess of 20 percent and 
the evidence of record does not show incapacitating episodes 
requiring bed rest prescribed by a physician.  

With regard to the General Rating Formula, the evidence of record 
has never shown ankylosis of the spine.  As such a rating in 
excess of 40 percent is not for application.  However, the 
evidence of record has shown that the Veteran's back disability 
has remained fairly consistent throughout the appeal period, and 
in resolving all doubt in the Veteran's favor, a 40 percent 
rating is for application throughout the appeal period.  

At VA examination in February 2007, Veteran reported pain in the 
upper thoracic spine.  The Veteran had difficulty sitting for an 
extended period of time, and had trouble bending and lifting more 
than 50 pounds due to upper back pain.  The Veteran could flex to 
50 degrees.  There was minimal spasm.  Neurological examination 
was normal.  An October 2007 addendum to the February 2007 
examination report noted that the Veteran's extension was 
significantly limited to only 20 degrees.  Lateral rotation was 
from 0 to 25 degrees bilaterally and lateral flexion was from 0 
to 25 degrees bilaterally.  Pain did not further limit motion 
except with respect to lateral rotation.  The addendum did not 
comment on whether there was additional limitation of motion with 
repetitive testing.  

In the notice of disagreement, the Veteran reported that he had 
to call in sick several times during the year due to pain.

Records from the Veteran's private chiropractor show that the 
Veteran's motion was limited by pain.  In a June 2008 report, the 
chiropractor noted that the Veteran's lumbar range of motion was 
restricted by 60 percent.  

At VA examination in December 2008, the Veteran's flexion was 
limited to 40 degrees, and, importantly, it was further limited 
to 30 degrees after repetitive testing.  Other ranges of motion 
were significantly limited; however, there was no ankylosis, no 
arthritis, and no neurological deficit.  

At the hearing, the Veteran reported that his pain increased 
significantly about six to twelve months after being home.  He 
could stand for 20 to 25 minutes before he would have to sit 
down.  This had caused problems at work with a prior superior.  
His work involved sitting in a police car for twelve hour shifts.  
When the condition flared, it was painful and sore.  This 
occurred three times a week at least.  

Because the December 2008 examination report notes flexion 
limited to 30 degrees after repetitive use, the criteria are met 
for a 40 percent rating.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

In other words, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The United States Court of Appeals for Veterans 
Claims (Court) recently noted that when rating spine 
disabilities, the Board must discuss any additional limitation of 
motion that a Veteran has due to pain, weakness, or fatigue.  See 
Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

In light of DeLuca, it is appropriate to assign a 40 percent 
rating based on the additional limitation of motion after 
repetitive use.  

Although the earlier examination addendum from October 2007 did 
not specifically provide findings additionally limited motion 
after repetitive use, the Veteran's symptoms do not appear to 
have changed that significantly since the effective date of 
service connection.  During the appeal period, the Veteran has 
consistently maintained that he has moderately severe back pain 
that is worse with prolonged sitting and lifting, and with 
repetitive use.  

Based on the Veteran's competent, credible and probative reports, 
and the overall disability picture shown throughout the appeal 
period, the Board resolves all doubt in the Veteran's favor and 
finds that the most appropriate rating for the entire appeal 
period is 40 percent, particularly when taking into consideration 
pain and fatigue after repetitive use.  

At no time, however, have the criteria for the assignment of a 
rating in excess of 40 percent been met or approximated.  There 
has never been a showing of ankylosis or incapacitating episodes 
meeting the criteria for the assignment of the next higher, 50 
percent rating.  Similarly, the evidence has never shown 
objective signs of neurological impairment such that a 
compensable rating for incomplete paralysis would be appropriate.  
In this regard, the Board finds that the medical evidence is most 
probative as to whether the Veteran has ankylosis, associated 
neurological abnormalities or incapacitating episodes.  

In light of the foregoing, the criteria for the assignment of 
this 40 percent rating have been met during the entire appeal 
period; however, the preponderance of the evidence is against the 
claim for a rating in excess of 40 percent; there is no doubt to 
be resolved; and a rating in excess of 40 percent for the 
service-connected back disability is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  The Board has considered whether a 
staged rating in excess of 40 percent is warranted at any point 
but finds that the evidence does not show that there are any 
periods of time during which the criteria for a higher schedular 
rating are met.  See Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Extra-Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
PTSD or back disability under consideration here has otherwise 
rendered impracticable the application of the regular schedular 
standards.  The regular schedular standards contemplate the 
symptomatology shown in this case as was shown above.  His signs 
and symptoms fit within the schedular criteria as was discussed 
above.  In essence, there is no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular scheduler standards.  
As such, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

An initial rating of 50 percent, but no higher, for the service-
connected PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial rating of 40 percent, but no higher, for the service-
connected back disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

REMAND

The Veteran seeks service connection for an ear disability to 
include hearing loss.  

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where 
the auditory thresholds for at least three of these frequencies 
are 26 dB or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran maintains that he suffered a severe ear infection 
during his deployment in Iraq which lasted about a month, and 
which left him with a scarred tympanic membrane and resultant 
hearing loss and tinnitus.  The Veteran described the infection 
as very painful with a brown discharge and swelling.  

Although there are no service treatment records to document the 
Veteran's reported in-service ear infection, the Veteran is 
certainly competent to report symptoms of ear pain and ear 
drainage that he experienced during service, and there is no 
reason to doubt his credibility in this regard.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

However, based on the evidence of record in this case, there is 
no VA examination showing a current disability of hearing loss or 
a ear disability for which service connection may be established 
as a result of ear infections suffered in service.  For example, 
at VA examinations in February 2007, the Veteran's only complaint 
with regard to his ears was difficulty hearing in groups of 
people and tinnitus.  Hearing on audiogram was within normal 
limits.  There was no active ear disease or infection of the 
middle or inner ear.  There were no peripheral vestibular 
disorders.  Some slight tympanosclerosis on the right tympanic 
membrane was observed, and the examiner noted that it could have 
been from the right ear infection sustained in service.  

Audiometric findings revealed pure tone averages of 8 in the 
right ear and 14 in the left ear.  His thresholds were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
15
LEFT
10
15
10
10
20

Speech discrimination was 96 percent in the right ear and 100 
percent in the left ear.

Although the evidence may show some decrease in the Veteran's 
hearing since service, the amount of hearing loss as shown on the 
VA examination does not rise to a level that would be classified 
as a disability for VA purposes pursuant to 38 C.F.R. § 3.385.  
Additionally, although the Veteran has documented right tympanic 
membrane scarring, the VA examiner did not indicate that any such 
scarring caused any functional limitation (other than some mild 
loss of hearing, which, as explained above, does not rise to the 
level of "disability" for VA purposes.  

However, the Veteran has provided private audiometric findings 
showing that the Veteran may have a hearing loss that rises to a 
level that would be considered a disability for VA purposes.  In 
addition, the private evidence also shows the Veteran may have 
chronic ear infections that began during service.  

Specifically, in August 2007, the Veteran's private family doctor 
noted on a prescription pad that the Veteran's right ear was red 
and scarred.  It was recommended that he see an ENT.  

A November 2007 memorandum from Dr, Hammer notes the following 
findings from an ENT examination:  The Veteran reported that he 
has had numerous ear infections since his initial ear infection 
in Iraq.  The report notes that the Veteran had tympanosclerosis 
on the right.  Audiogram revealed hearing within normal limits 
bilaterally.  The Veteran had tinnitus, which the examiner noted 
was due to the Veteran's in-service noise exposure in Iraq.  
Additionally, the examiner noted that the Veteran's tinnitus 
revealed that there was a cochlear injury, and the examiner 
suspected that the Veteran would have some hearing loss due to 
noise exposure in the futures.  The examiner also noted a 
diagnosis of acute otitis externa.  

A private audiogram from June 2008 shows speech discrimination 
was 92 percent in the right ear and 96 percent in the left ear.

A memorandum from Dr. J indicates that the Veteran had chronic 
ear infections and a drop in hearing, which he began noticing 
after service in Iraq.  Physical examination at that time, 
however, was normal.  The examiner noted that audiometric 
findings revealed hearing in the lower limits of normal in the 
right era and normal in the left ear.  Discrimination was 92 
percent right and 96 percent left.  Tympanograms were normal.  
The impression was mild sensorineural hearing loss and recurrent 
acute otitis media.  

Importantly, the June 2008 audiogram gives a speech 
discrimination score of 92 percent in the right ear, which meets 
the criteria for disability due to impaired hearing pursuant to 
38 C.F.R. § 3.385.  

Additionally, the private examiner in June 2008 noted that the 
Veteran had a diagnosis of recurrent otitis media, but did not 
specifically relate this disability to service.  Because the 
Veteran is competent to state that he suffered a severe ear 
infection during service, an opinion is necessary to determine 
whether the Veteran has a current disability manifested by 
chronic ear infections that had its onset during service.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the 
Veteran, obtain and associate with the 
claims file all private treatment records 
identified by the Veteran as pertinent to 
the Veteran's claim of service connection 
for an ear disability to include hearing 
loss since July 2010.  Also, associate with 
the claims file all available VA medical 
records dating from March 2010.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
claimed hearing loss and chronic ear 
infections.  All indicated tests should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should first determine what, if 
any, disabilities of the ears exist, 
including but not limited to hearing loss 
and/or chronic ear infections.  Then, the 
examiner should opine as to whether it is 
at least as likely as not (a probability of 
50 percent or greater) that there is any 
relationship between the currently 
diagnosed hearing loss, if any, and/or 
chronic ear infections, if any, and 
service, to include the severe ear 
infection that occurred during service.  
The examiner should also opine as to 
whether the right tympanic membrane 
scarring is at least as likely as not due 
to the in-service ear infection and whether 
that, in and of itself, is a disability or 
could be a cause of the chronic ear 
infections.  A complete rationale should 
accompany all opinions expressed.

3.  Then, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


